978 F.2d 1262
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Noel CAMACHO-PINEDA, Defendant-Appellant.
No. 92-1235.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 14, 1992.*Decided Oct. 23, 1992.

Before FLAUM, MANION and KANNE, Circuit Judges.

ORDER

1
A jury convicted Noel Camacho-Pineda of conspiring to possess cocaine with intent to distribute it, in violation of 21 U.S.C. §§ 841(a)(1) and 846.   Camacho-Pineda's two codefendants pleaded guilty.   Camacho-Pineda appeals his conviction arguing that, because the government's case consisted in the main of two unreliable witness and no scientific evidence, it did not present sufficient evidence to support the conviction.


2
We will uphold the jury's verdict if, "viewing the evidence in the light most favorable to the government, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt."   Jackson v. Virginia, 443 U.S. 307, 319 (1979).   The government needed to show that a conspiracy existed to which Camacho-Pineda was linked.   United States v. Durrive, 902 F.2d 1221, 1225 (7th Cir.1990).   Circumstantial evidence may be enough for a jury to find a defendant guilty.   United States v. Blas, 947 F.2d 1320, 1324-25  Grady v. Corbin, 110 S.Ct. 2084, 2091 (1990), trumps Heath's argument that Grady made Blockburger inapplicable to this case.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).   No such statement having been filed, the appeal has been submitted on the briefs